DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 and 10/9/2020 was considered by the examiner.
Drawings
The drawings filed on 9/1/2020 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOIDU (2008/0137165 A1).
Regarding claim 1, MOIDU teaches a linear comb driver, comprising: a stator 26; and a rotor 6, wherein at least one of the stator 26a or the rotor includes a comb 6a with one or more horizontally-extending fingers that have a tooth-shape formed by one or more prongs that extend vertically from the one or more fingers in a plane formed by the one or more fingers (figures 1a-1c; [0038, 0044]; the rotor 6 has more than one finger which is inserted between the fingers of the stator 26).
Regarding claim 2, the linear comb driver further comprising: a movable element attached to the rotor [0039].
Regarding claim 3, the tooth-shape is configured to provide, for the linear comb driver, a higher stability number for the movable element at a first one or more positions than at a second one or more positions[0038-0040; AVC or SVC].
Regarding claim 4, the first one or more positions are defined by an alignment of the one or more prongs 6a to another one or more prongs of the stator 26a or the rotor and the second one or more positions are defined by a lack of alignment of the one or more prongs to the other one or more prongs (figure 1b-1b shows alignment; [0044, 0048]; and figure 7 shown non-alignment of the prongs 6).
Regarding claim 5, the one or more prongs include a first set of prongs attached to the stator 26a, 26b, and wherein the one or more prongs include a second set of prongs 6b attached to the rotor [0044].
Regarding claim 6, Moidu teaches a comb driver finger assembly, comprising: a base element 10 or 16 (figures 1b-1c) ; a finger element 6a attached to the base element 10 or 16 and extending in a first direction; and at least one prong element attached to the finger element 6a and extending in a plane of the finger element 6a and in a second direction perpendicular to the first direction (figure 1b; [0044]; figures 5-6, the finger bend at the ends which is a prong).
Regarding claim 7, the at least one prong element 6a is a single prong (figures 1b and 5-7).
Regarding claim 8, the at least one prong element is a plurality of prongs disposed at different distances along the finger element in the first direction and separated by a threshold distance in the first direction (figure 1b and 5-7; fingers are equal distance apart).
Regarding claim 9, the at least one prong element 6a is associated with a rectangular shape (figure 7a, [0047, 0052]).
Regarding claim 10, the at least one prong element is associated with a non-rectangular shape (figures 1b, 5-6).
Regarding claim 12, the at least one prong element is a plurality of prong elements, and wherein a first prong element, of the plurality of prong elements, is associated with a first height in the second direction and a second prong element, of the plurality of prong elements, is associated with a second height in the second direction ( the height (tall) and width (in the thickness direction); for figure 5-6 which has a prong on the end of the finger;  in addition, the end of the fingers in figure 7 may also be taken as a prong).
Moidu teaches regarding claim 13, a micro-electro-mechanical device, comprising: a stator comb 26 including a first one or more fingers, wherein at least one of the first one or more fingers is associated with a first tooth- shape formed by a first one or more prongs, wherein the first one or more prongs extend from the first one or more fingers in a first plane formed by the first one or more fingers (the ends of the fingers may be taken to be a prong as shown in figure 7), a rotor comb 6 including a second one or more fingers, wherein at least one of the second one or more fingers is associated with a second tooth-shape formed by a second one or more prongs (also as shown in figure 7 as 6a and 6b), wherein the second one or more prongs extend from the second one or more fingers in a second plane formed by the second one or more fingers, and wherein the first one or more fingers are configured to interleave with the second one or more fingers; and a movable element mounted to the rotor comb (figures 1b, 7 show the interweaver of the fingers of the stator and the rotor fingers; [0041, 0044, 0048]). 
Regarding claim 15, the first tooth-shape and the second tooth-shape are configured to provide, for the micro-electro-mechanical device, a higher stability number for the movable element at a first one or more positions than at a second one or more positions, wherein the first one or more positions are defined by an alignment of the first one or more prongs to the second one or more prongs, and the second one or more positions are defined by a lack of alignment of the first one or more prongs to the second one or more prongs (figure 5 or 7; figure 7 shows a non-alignment position, figure 5 show bent prongs on the end of the finger 6 of the rotor).
Regarding claim 20, the movable element is at least one of: a mirror, a waveguide, a prism, a grating, an optical transmitter, an optical receiver, another micro-electro-mechanical device 26a, or an optical micro-electro-mechanical device [0048].
Allowable Subject Matter
Claims 11, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 11 recites the comb driver finger assembly of claim 6, wherein the at least one prong element is a plurality of prong elements, and wherein a first prong element, of the plurality of prong elements, is associated with a first shape and a second prong element, of the plurality of prong elements, is associated with a second shape. 
Claim 14 recites the micro-electro-mechanical device of claim 13, wherein the first tooth-shape includes a first one or more peaks formed by the first one or more prongs and a first one or more valleys adjacent to the first one or more peaks formed by the first one or more prongs; and wherein the second tooth-shape includes a second one or more peaks formed by the second one or more prongs and a second one or more valleys adjacent to the second one or more peaks formed by the second one or more prongs.
Claim 16 recites the micro-electro-mechanical device of claim 15, wherein a capacitance derivative of the first one or more prongs and the second one or more prongs is a first value at a particular position of the first one or more positions and the capacitance derivative of the first one or more prongs and the second one or more prongs is a second value at a particular position of the second one or more positions, and wherein the first value is greater than the second value. 
Claim 17 recites the micro-electro-mechanical device of claim 15, wherein a voltage derivative of the first one or more prongs and the second one or more prongs is a first value at a particular position of the first one or more positions, and the voltage derivative of the first one or more prongs and the second one or more prongs is a second value at a particular position of the second one or more positions, and wherein the first value is greater than the second value.
Claim 18 recites the micro-electro-mechanical device of claim 15, further comprising: a set of optical ports alignable to the movable element, and wherein a pitch between positions of the first one or more positions corresponds to a pitch between ports of the set of optical ports.
Claim 19 recites the micro-electro-mechanical device of claim 15, wherein the first one or more prongs include a first quantity of prongs and the second one or more prongs include a second quantity of prongs, and wherein the first quantity and the second quantity are a common quantity.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JIN et. al. teaches a MEMS actuator. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANA GRAINGER/Examiner, Art Unit 2852



QG